                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION

AHMAD BARTON,                     )
                                  )
     Plaintiff,                   )
                                  )
v.                                )         CV419-017
                                  )
HAI FENG 1710 DESIGNATED          )
and HAPAG-LLOYD AG,               )
                                  )
     Defendants.                  )

                                 ORDER

     Before the Court is defendants’ Motion for Joinder of Person

Needed for Just Adjudication. Doc. 22. Plaintiff has indicated that he

does not object.    Doc. 23.   For the following reasons, the motion is

GRANTED.

     Plaintiff sued defendants for injuries he sustained while working as

a longshoreman in the Port of Savannah. Doc. 1. Defendants seek to

join plaintiff’s wife Dawn Barton pursuant to Federal Rule of Civil

Procedure 19(a)(1)(B)(ii) because her potential claims for loss of

consortium may leave defendants open to “a substantial risk of incurring
double, multiple or otherwise inconsistent obligations.”1                Generally, a

loss of consortium claim in Georgia is derivative and may be brought

either with the personal injury claims of the spouse or independently.

See, e.g., Parrish v. Ford Motor Co., 2008 WL 11350091, at *3-4 (S.D. Ga

May 21, 2009) (noting that there is nothing impermissible in bringing a

loss of consortium claim separately). However, courts have allowed the

joinder of a non-party holding a potential loss of consortium claim where

such joinder was necessary to protect defendants from inconsistent

judgments. See Bessinger v. Mulvaney, 2015 WL 2084617, at *1 (M.D.

Ga. May 5, 2015) (quoting Stapleton v. Palmore, 297 S.E.2d 270 (1982)

(“Therefore, where a personal injury plaintiff fails to join his or her loss

of consortium spouse, the defendant who desires to be protected against

inconsistent obligations should do so.”)).            Defendants assert that Ms.

Barton is subject to service in this district and that the joinder of her

potential loss of consortium claims will not deprive the Court of subject

matter jurisdiction. Doc. 22 at 3.


1
  Under Fed. R. Civ. P. 19(a)(1), “A person who is subject to service of process and
whose joinder will not deprive the court of subject-matter jurisdiction must be joined
as a party if: . . . (B) that person claims an interest relating to the subject of the
action and is so situated that disposing of the action in the person’s absence may: . . .
(ii) leave an existing party subject to a substantial risk of incurring double, multiple,
or otherwise inconsistent obligations because of the interest.”
                                            2
     To avoid the potential for duplicative lawsuits, the Court

determines that joinder of Ms. Barton’s loss of consortium claims is

appropriate. She is subject to service of process and her joinder will not

divest the Court of subject matter jurisdiction. Her joinder will assure

complete relief and eliminate the risk of defendants incurring

inconsistent obligations.    Defendants are DIRECTED to serve Ms.

Barton with a copy of this Order along with copies of all previously filed

pleadings in this case and to file proof of service with the Court.

     SO ORDERED, this 14th day of November, 2019.



                                   _______________________________
                                     __________________________
                                   CHR       E L. RAY
                                    HRISTOPHER
                                     RISTOPH
                                          PHER
                                   UNITED STATESS MAGISTRATE JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA




                                      3
